DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/560,910 filed on April 21, 2022.  Claims 1 to 19 and 21 are currently pending with the application.
	
Claim Objections
Claim 6, line 3 reads “ensure that the portion of the map data”, and it should read “ensure that a portion of the map data”.  Same rationale applies to claim 14, since it recites similar limitations.
Claim 21 reads “the input sensor data streams” in lines 3 and 5, and it should read “the sensor data input streams”, to be consistent with the terminology in claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the common core” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Same rationale applies to claims 9 and 17, since they recite similar limitations, and to claims 2 to 8, 10 to 16, 18, 19, and 21, since they inherit the same deficiencies by virtue of their dependency on claims 1, 9, and 17.
Claim 1 further recites the limitations “in response to allocating the computation to different cores, storing the motion compensation data in each of the different cores; and in response to allocating the computation to different cores, storing the motion compensation data in the common buffer”, in line 21. It is not clear how or why two different results can be obtained based on the same condition, therefore rendering the claim indefinite.  For purposes of examination, Examiner will interpret the limitation as “in response to allocating the computation to different cores, storing the motion compensation data in each of the different cores; and in response to allocating the computation to the same core, storing the motion compensation data in the common buffer”.  Same rationale applies to claims 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 6, 7, 9 to 11, 14, 15, 17 to 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski (U.S. Publication No. 2018/0307238), in view of Tanriover et al. (U.S. Publication No. 2020/0192603) hereinafter Tanriover, in view of Prosch et al. (U.S. Publication No. 2017/0060624) hereinafter Prosch, and further in view of Bose et al. (U.S. Publication No. 2014/0143783) hereinafter Bose.
	As to claim 1:
	Wisniowski discloses:
A method for constructing and utilizing field-of-view (FOV) information, comprising: 
receiving a plurality of sensor data input streams from a plurality of sensors associated with a vehicle [Paragraph 0023 teaches obtaining sensor data from one or more onboard sensor systems; Paragraph 0033 teaches obtaining data from one or more vehicle sensors; Paragraph 0055 teaches processing sensor data from vehicle sensors; Paragraph 0059 teaches obtaining data from one or more onboard vehicle sensors]; 
retrieving pre-populated data [Paragraph 0024 teaches obtaining reference data from a map database or the like; Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database ]; 
performing one or more data transformation operations on the sensor data input streams and the pre-populated data to obtain transformed data [Paragraph 0033 teaches establishing correlations and transformations between the data sets; Paragraph 0062 teaches transforming fixed reference positions for reference objects to corresponding reference positions in the image data coordinate frame]; 
extracting FOV semantics data from the transformed data, wherein the FOV semantics data comprises spatial and temporal data [Paragraph 0060 teaches selecting images captured for validation of the calibration, based on timestamps associated with the images and a time associated with the stationary conditions, hence the semantics data comprises temporal data and spatial data; Paragraph 0061 teaches obtaining position information, mapped environmental data, mapping data, etc., hence, spatial data; Paragraph 0065 teaches based on the relationship between the observed positions within the captured image and the expected positions of the reference objects in the image, validation process calculates or determines a value for a calibration validity metric, and determines whether the existing calibration is valid, where, when the value for the calibration validity metrics indicates a potential anomalous calibration, validation process initiates remedial actions]; and 
managing execution patterns utilizing the FOV semantics data [Paragraph 0065 teaches when calibration validity metric indicates a potential anomalous calibration, remedial actions may be initiated, like suspending the use of the camera or limiting it in a manner that avoids utilizing the potentially anomalous calibration parameter values];
motion compensation data, wherein the motion compensation data adjusts for changes in frames of reference of the sensor data input streams caused by road surface conditions and vibrations [Paragraph 0054 teaches calibrating the relationship between the  camera reference frame and one or more different coordinate frames, such as the vehicle reference frame, or a coordinate frame associated with a lidar or other ranging device onboard the vehicle, and storing or maintaining the calibration data characterizing the relationship, therefore, motion compensation data; Paragraph 0059 teaches data used for calibration is gathered during a stationary condition, ensuring that the data will not include noise that is introduced by movement of the vehicle; Paragraph 0072 teaches reducing the impact of noise attributable to vehicle motion, where noise attributable to vehicle motion includes vehicle vibration due to road surface conditions].
Wisniowski does not appear to expressly disclose managing data utilizing the FOV semantics data, wherein the managing comprises: allocating a computation to a same core based on a first reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance; in response to allocating the computation to different cores, storing the data in each of the different cores; and in response to allocating the computation to different cores, storing the data in the common buffer.
Tanriover discloses:
managing data utilizing the FOV semantics data [Paragraph 0009 teaches managing data storage for vehicle-embedded computer devices; Paragraph 0010 teaches classifying data based on data destination, intended use, delivery time requirements, processing requirements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data, as taught by Tanriover [Paragraph 0009, 0010], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).
Neither Wisniowski nor Tanriover appear to expressly disclose wherein the managing comprises: allocating a computation to a same core based on a first reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance; in response to allocating the computation to different cores, storing the data in each of the different cores; and in response to allocating the computation to different cores, storing the data in the common buffer.
Prosch discloses:
wherein the managing comprises: allocating a computation to a same core based on a first reduction in latency [Paragraph 0014 teaches reducing the number of cores that are processing operations may reduce latency; Paragraph 0018 teaches assigning tasks to a single core to reduce latency; Paragraph 0038 teaches executing tasks in a single core may optimize processing during times; Paragraph 0063 teaches dynamically assigning tasks to a single core to reduce latency caused by utilizing multiple cores in certain situations]; 
allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance [Paragraph 0012 teaches migrating operations from a single core to multiple cores; Paragraph 0013 teaches spreading the execution of operations across many cores in order to maximize the rate at which the system performs the operations; Paragraph 0042 teaches assigning the tasks to a plurality of cores, such that the tasks are spread evenly among the plurality of cores; Paragraph 0043 teaches assigning tasks to multiple cores based upon latency and workload considerations; Paragraph 0063 teaches dynamically assigning tasks to multiple cores to obtain throughput advantages offered by multiple cores, that processing operations using a single core do not have, in other words, a reduction in latency from multi core processing, compared to a single core processing]; 
in response to allocating the computation to different cores, storing the data in each of the different cores [Paragraph 0036 teaches each core may be assigned a buffer at the core level; Paragraph 0055 teaches interrupts including data/transfer ready interrupts, etc., are buffered in a cache assigned with the assigned core].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski as modified by Tanriover, by allocating a computation to a same core based on a first reduction in latency; allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance; in response to allocating the computation to different cores, storing the data in each of the different cores, as taught by Prosch [Paragraph 0012-0014, 0036, 0038, 0042, 0055, 0063], because the applications are directed to management of data, including handling and storage of data for performance optimization; allocating computing operations to multiple cores, or to a single core, based on latency reduction, improves operations by increasing the efficiency of the computations or workload processing (See Prosch Paras [0012], [0013], [0063]).
Neither Wisniowski nor Tanriover nor Prosch appear to expressly disclose a reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; in response to allocating the computation to different cores, storing the data in the common buffer.
Bose discloses:
a reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores [Paragraph 0010 teaches software threads that execute on the cores of the processing chip may exchange data, and when the data that the software threads exchange is located in different cores, data has to be moved between cores and/or replicated between cores, where data movement, replication and coherency maintenance may result in execution time overhead, thus the controller may consolidate software threads in fewer cores to reduce data exchange between cores and its associated overhead, hence, allocating computation to fewer cores (which can be a single core) based on a reduction in latency from retrieving data from a common core as opposed to retrieving data from different cores; Paragraph 0028 teaches enhance performance and efficiency by consolidating two threads that exchange data to execute on a single physical core, thus providing reduced latency]; 
in response to allocating the computation to different cores, storing the data in the common buffer [Paragraph 0028 teaches enhance performance and efficiency by consolidating two threads that exchange data to execute on a single physical core, thus providing reduced latency; Paragraph 0033 teaches consolidating the first software thread and second software thread to execute in the first physical core, and exchanging data between the first software thread and second software thread within the first physical core to reduce latency during execution].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski as modified by Tanriover, by incorporating a reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; in response to allocating the computation to different cores, storing the data in the common buffer, as taught by Bose [Paragraph 0010, 0028, 0033], because the applications are directed to management of data, including handling of data for performance optimization; performing allocation of computations to a single core based on latency reduction from retrieving data from a common buffer, improves efficiency of the operations (See Bose Paras [0028], [0031]).

As to claim 2:
	The combination of Wisniowski and Tanriover discloses:
performing data prefetch operations and reordering the input sensor data streams [Tanriover – Paragraph 0039 teaches sorting each set of sampled data according to a target application identifier or assigning a level of priority to the sample data, therefore, reordering the input sensor data streams; Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing data prefetch operations and reordering the input sensor data streams, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data including caching or prefetching, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).


As to claim 3:
	Wisniowski discloses:
wherein the pre-populated data is map data [Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database], and wherein the performing the data prefetch operations comprises: 
determining an FOV of the vehicle based at least in part on the FOV semantics data [Paragraph 0021 teaches image data from one onboard imaging device may be correlated with ranging data from a ranging device onboard the vehicle based on the relationship between the line-of-sight and/or field of view of the imaging device and instances in time during which the ranging device is surveying or scanning the field of view associated with the imaging device, where coordinate locations or positions may be assigned to portions of the image using the ranging data and the conversion parameter values to translate coordinates or points within the ranging data reference frame to the image data reference frame, so relative depths or other dimensional or physical attributes may be assigned to regions within the image]; 
determining a portion of the map data corresponding to the FOV [Paragraph 0055 teaches utilizing the spatial coordinates of the vehicle to obtain mapping data corresponding to the location from the map database; Paragraph 0061 teaches identifying a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera].
Wisniowski does not appear to expressly disclose performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage.
Tanriover discloses:
performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage [Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections, where examples of data types stored in storage 1 devices include high definition maps downloaded from a geo-mapping or navigational service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by caching or prefetching data and storing in high speed storage, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).

As to claim 6:
The combination of Wisniowski and Tanriover further discloses:
modifying a processing sequence of frames of the input sensor data streams to ensure that the portion of the map data is restricted to a single core [Tanriover - Paragraph 0039 teaches sorting each set of sampled data according to a target application identifier (ID) and/or assigning a level of priority to the sampled data depending on the type of application for which the data is intended; Paragraph 0040 teaches sensor data from multiple sensors related to an event can be grouped and associated with the event; Paragraph 0042 teaches assessing how the classified data needs to be handled, and determining an optimum course of action; Paragraph 0075 teaches assigning classifications to the data according to classification parameters including an intended destination of the data, a target application associated with the data, a processing requirement associated with the data, etc.].

As to claim 7:
	Wisniowski further discloses:
performing sensor fusion on the extracted FOV semantics data [Paragraph 0045 teaches sensor fusion system synthesizes and processes sensor data, and can incorporate information from multiple sensors]. 

As to claim 9:
	Wisniowski discloses:
A computing machine for constructing and utilizing field-of-view (FOV) information, comprising: a memory comprising instructions; and one or more processors configured to execute instructions to:
receive a plurality of sensor data input streams from a plurality of sensors associated with a vehicle [Paragraph 0023 teaches obtaining sensor data from one or more onboard sensor systems; Paragraph 0033 teaches obtaining data from one or more vehicle sensors; Paragraph 0055 teaches processing sensor data from vehicle sensors; Paragraph 0059 teaches obtaining data from one or more onboard vehicle sensors]; 
retrieve pre-populated data [Paragraph 0024 teaches obtaining reference data from a map database or the like; Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database ]; and
perform one or more data transformation operations on the sensor data input streams and the pre-populated data to obtain transformed data [Paragraph 0033 teaches establishing correlations and transformations between the data sets; Paragraph 0062 teaches transforming fixed reference positions for reference objects to corresponding reference positions in the image data coordinate frame]; 
extract FOV semantics data from the transformed data, wherein the FOV semantics data comprises spatial and temporal data [Paragraph 0060 teaches selecting images captured for validation of the calibration, based on timestamps associated with the images and a time associated with the stationary conditions, hence the semantics data comprises temporal data and spatial data; Paragraph 0061 teaches obtaining position information, mapped environmental data, mapping data, etc., hence, spatial data; Paragraph 0065 teaches based on the relationship between the observed positions within the captured image and the expected positions of the reference objects in the image, validation process calculates or determines a value for a calibration validity metric, and determines whether the existing calibration is valid, where, when the value for the calibration validity metrics indicates a potential anomalous calibration, validation process initiates remedial actions]; and 
manage execution patterns utilizing the FOV semantics data [Paragraph 0065 teaches when calibration validity metric indicates a potential anomalous calibration, remedial actions may be initiated, like suspending the use of the camera or limiting it in a manner that avoids utilizing the potentially anomalous calibration parameter values];
motion compensation data, wherein the motion compensation data adjusts for changes in frames of reference of the sensor data input streams caused by road surface conditions and vibrations [Paragraph 0054 teaches calibrating the relationship between the  camera reference frame and one or more different coordinate frames, such as the vehicle reference frame, or a coordinate frame associated with a lidar or other ranging device onboard the vehicle, and storing or maintaining the calibration data characterizing the relationship, therefore, motion compensation data; Paragraph 0059 teaches data used for calibration is gathered during a stationary condition, ensuring that the data will not include noise that is introduced by movement of the vehicle; Paragraph 0072 teaches reducing the impact of noise attributable to vehicle motion, where noise attributable to vehicle motion includes vehicle vibration due to road surface conditions].
Wisniowski does not appear to expressly disclose managing data utilizing the FOV semantics data, wherein the managing comprises: allocating a computation to a same core based on a first reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance; in response to allocating the computation to different cores, storing the data in each of the different cores; and in response to allocating the computation to different cores, storing the data in the common buffer.
Tanriover discloses:
manage data utilizing the FOV semantics data [Paragraph 0009 teaches managing data storage for vehicle-embedded computer devices; Paragraph 0010 teaches classifying data based on data destination, intended use, delivery time requirements, processing requirements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data, as taught by Tanriover [Paragraph 0009, 0010], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).
Neither Wisniowski nor Tanriover appear to expressly disclose wherein the managing comprises: allocating a computation to a same core based on a first reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance; in response to allocating the computation to different cores, storing the data in each of the different cores; and in response to allocating the computation to different cores, storing the data in the common buffer.
Prosch discloses:
wherein the managing comprises: allocating a computation to a same core based on a first reduction in latency [Paragraph 0014 teaches reducing the number of cores that are processing operations may reduce latency; Paragraph 0018 teaches assigning tasks to a single core to reduce latency; Paragraph 0038 teaches executing tasks in a single core may optimize processing during times; Paragraph 0063 teaches dynamically assigning tasks to a single core to reduce latency caused by utilizing multiple cores in certain situations]; 
allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance [Paragraph 0012 teaches migrating operations from a single core to multiple cores; Paragraph 0013 teaches spreading the execution of operations across many cores in order to maximize the rate at which the system performs the operations; Paragraph 0042 teaches assigning the tasks to a plurality of cores, such that the tasks are spread evenly among the plurality of cores; Paragraph 0043 teaches assigning tasks to multiple cores based upon latency and workload considerations; Paragraph 0063 teaches dynamically assigning tasks to multiple cores to obtain throughput advantages offered by multiple cores, that processing operations using a single core do not have, in other words, a reduction in latency from multi core processing, compared to a single core processing]; 
in response to allocating the computation to different cores, storing the data in each of the different cores [Paragraph 0036 teaches each core may be assigned a buffer at the core level; Paragraph 0055 teaches interrupts including data/transfer ready interrupts, etc., are buffered in a cache assigned with the assigned core].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski as modified by Tanriover, by allocating a computation to a same core based on a first reduction in latency; allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance; in response to allocating the computation to different cores, storing the data in each of the different cores, as taught by Prosch [Paragraph 0012-0014, 0036, 0038, 0042, 0055, 0063], because the applications are directed to management of data, including handling and storage of data for performance optimization; allocating computing operations to multiple cores, or to a single core, based on latency reduction, improves operations by increasing the efficiency of the computations or workload processing (See Prosch Paras [0012], [0013], [0063]).
Neither Wisniowski nor Tanriover nor Prosch appear to expressly disclose a reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; in response to allocating the computation to different cores, storing the data in the common buffer.
Bose discloses:
a reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores [Paragraph 0010 teaches software threads that execute on the cores of the processing chip may exchange data, and when the data that the software threads exchange is located in different cores, data has to be moved between cores and/or replicated between cores, where data movement, replication and coherency maintenance may result in execution time overhead, thus the controller may consolidate software threads in fewer cores to reduce data exchange between cores and its associated overhead, hence, allocating computation to fewer cores (which can be a single core) based on a reduction in latency from retrieving data from a common core as opposed to retrieving data from different cores; Paragraph 0028 teaches enhance performance and efficiency by consolidating two threads that exchange data to execute on a single physical core, thus providing reduced latency]; 
in response to allocating the computation to different cores, storing the data in the common buffer [Paragraph 0028 teaches enhance performance and efficiency by consolidating two threads that exchange data to execute on a single physical core, thus providing reduced latency; Paragraph 0033 teaches consolidating the first software thread and second software thread to execute in the first physical core, and exchanging data between the first software thread and second software thread within the first physical core to reduce latency during execution].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski as modified by Tanriover, by incorporating a reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; in response to allocating the computation to different cores, storing the data in the common buffer, as taught by Bose [Paragraph 0010, 0028, 0033], because the applications are directed to management of data, including handling of data for performance optimization; performing allocation of computations to a single core based on latency reduction from retrieving data from a common buffer, improves efficiency of the operations (See Bose Paras [0028], [0031]).

As to claim 10:
	The combination of Wisniowski and Tanriover discloses:
performing data prefetch operations and reordering the input sensor data streams [Tanriover – Paragraph 0039 teaches sorting each set of sampled data according to a target application identifier or assigning a level of priority to the sample data, therefore, reordering the input sensor data streams; Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing data prefetch operations and reordering the input sensor data streams, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data including caching or prefetching, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).

As to claim 11:
	Wisniowski discloses:
wherein the pre-populated data is map data [Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database], and wherein the performing the data prefetch operations comprises: 
determining an FOV of the vehicle based at least in part on the FOV semantics data [Paragraph 0021 teaches image data from one onboard imaging device may be correlated with ranging data from a ranging device onboard the vehicle based on the relationship between the line-of-sight and/or field of view of the imaging device and instances in time during which the ranging device is surveying or scanning the field of view associated with the imaging device, where coordinate locations or positions may be assigned to portions of the image using the ranging data and the conversion parameter values to translate coordinates or points within the ranging data reference frame to the image data reference frame, so relative depths or other dimensional or physical attributes may be assigned to regions within the image]; 
determining a portion of the map data corresponding to the FOV [Paragraph 0055 teaches utilizing the spatial coordinates of the vehicle to obtain mapping data corresponding to the location from the map database; Paragraph 0061 teaches identifying a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera].
Wisniowski does not appear to expressly disclose performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage.
Tanriover discloses:
performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage [Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections, where examples of data types stored in storage 1 devices include high definition maps downloaded from a geo-mapping or navigational service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by caching or prefetching data and storing in high speed storage, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).
As to claim 14:
The combination of Wisniowski and Tanriover further discloses:
modifying a processing sequence of frames of the input sensor data streams to ensure that the portion of the map data is restricted to a single core [Tanriover - Paragraph 0039 teaches sorting each set of sampled data according to a target application identifier (ID) and/or assigning a level of priority to the sampled data depending on the type of application for which the data is intended; Paragraph 0040 teaches sensor data from multiple sensors related to an event can be grouped and associated with the event; Paragraph 0042 teaches assessing how the classified data needs to be handled, and determining an optimum course of action; Paragraph 0075 teaches assigning classifications to the data according to classification parameters including an intended destination of the data, a target application associated with the data, a processing requirement associated with the data, etc.].

As to claim 15:
	Wisniowski discloses:
perform sensor fusion on the extracted FOV semantics data [Paragraph 0045 teaches sensor fusion system synthesizes and processes sensor data, and can incorporate information from multiple sensors]. 

As to claim 17:
	Wisniowski discloses:
A computer program product for constructing and utilizing field-of-view (FOV) information, the computer program product comprising a non-transitory computer-readable medium readable by a processing circuit, the non-transitory computer-readable medium storing instructions executable by the processing circuit to cause a method to be performed, the method comprising:
receiving a plurality of sensor data input streams from a plurality of sensors associated with a vehicle [Paragraph 0023 teaches obtaining sensor data from one or more onboard sensor systems; Paragraph 0033 teaches obtaining data from one or more vehicle sensors; Paragraph 0055 teaches processing sensor data from vehicle sensors; Paragraph 0059 teaches obtaining data from one or more onboard vehicle sensors]; 
retrieving pre-populated data [Paragraph 0024 teaches obtaining reference data from a map database or the like; Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database ]; 
performing one or more data transformation operations on the sensor data input streams and the pre-populated data to obtain transformed data [Paragraph 0033 teaches establishing correlations and transformations between the data sets; Paragraph 0062 teaches transforming fixed reference positions for reference objects to corresponding reference positions in the image data coordinate frame]; 
extracting FOV semantics data from the transformed data, wherein the FOV semantics data comprises spatial and temporal data [Paragraph 0060 teaches selecting images captured for validation of the calibration, based on timestamps associated with the images and a time associated with the stationary conditions, hence the semantics data comprises temporal data and spatial data; Paragraph 0061 teaches obtaining position information, mapped environmental data, mapping data, etc., hence, spatial data; Paragraph 0065 teaches based on the relationship between the observed positions within the captured image and the expected positions of the reference objects in the image, validation process calculates or determines a value for a calibration validity metric, and determines whether the existing calibration is valid, where, when the value for the calibration validity metrics indicates a potential anomalous calibration, validation process initiates remedial actions]; and 
managing execution patterns utilizing the FOV semantics data [Paragraph 0065 teaches when calibration validity metric indicates a potential anomalous calibration, remedial actions may be initiated, like suspending the use of the camera or limiting it in a manner that avoids utilizing the potentially anomalous calibration parameter values];
motion compensation data, wherein the motion compensation data adjusts for changes in frames of reference of the sensor data input streams caused by road surface conditions and vibrations [Paragraph 0054 teaches calibrating the relationship between the  camera reference frame and one or more different coordinate frames, such as the vehicle reference frame, or a coordinate frame associated with a lidar or other ranging device onboard the vehicle, and storing or maintaining the calibration data characterizing the relationship, therefore, motion compensation data; Paragraph 0059 teaches data used for calibration is gathered during a stationary condition, ensuring that the data will not include noise that is introduced by movement of the vehicle; Paragraph 0072 teaches reducing the impact of noise attributable to vehicle motion, where noise attributable to vehicle motion includes vehicle vibration due to road surface conditions].
Wisniowski does not appear to expressly disclose managing data utilizing the FOV semantics data, wherein the managing comprises: allocating a computation to a same core based on a first reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance; in response to allocating the computation to different cores, storing the data in each of the different cores; and in response to allocating the computation to different cores, storing the data in the common buffer.
Tanriover discloses:
managing data utilizing the FOV semantics data [Paragraph 0009 teaches managing data storage for vehicle-embedded computer devices; Paragraph 0010 teaches classifying data based on data destination, intended use, delivery time requirements, processing requirements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by managing data utilizing the FOV semantics data, as taught by Tanriover [Paragraph 0009, 0010], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).
Neither Wisniowski nor Tanriover appear to expressly disclose wherein the managing comprises: allocating a computation to a same core based on a first reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance; in response to allocating the computation to different cores, storing the data in each of the different cores; and in response to allocating the computation to different cores, storing the data in the common buffer.
Prosch discloses:
wherein the managing comprises: allocating a computation to a same core based on a first reduction in latency [Paragraph 0014 teaches reducing the number of cores that are processing operations may reduce latency; Paragraph 0018 teaches assigning tasks to a single core to reduce latency; Paragraph 0038 teaches executing tasks in a single core may optimize processing during times; Paragraph 0063 teaches dynamically assigning tasks to a single core to reduce latency caused by utilizing multiple cores in certain situations]; 
allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance [Paragraph 0012 teaches migrating operations from a single core to multiple cores; Paragraph 0013 teaches spreading the execution of operations across many cores in order to maximize the rate at which the system performs the operations; Paragraph 0042 teaches assigning the tasks to a plurality of cores, such that the tasks are spread evenly among the plurality of cores; Paragraph 0043 teaches assigning tasks to multiple cores based upon latency and workload considerations; Paragraph 0063 teaches dynamically assigning tasks to multiple cores to obtain throughput advantages offered by multiple cores, that processing operations using a single core do not have, in other words, a reduction in latency from multi core processing, compared to a single core processing]; 
in response to allocating the computation to different cores, storing the data in each of the different cores [Paragraph 0036 teaches each core may be assigned a buffer at the core level; Paragraph 0055 teaches interrupts including data/transfer ready interrupts, etc., are buffered in a cache assigned with the assigned core].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski as modified by Tanriover, by allocating a computation to a same core based on a first reduction in latency; allocating the computation to different cores based on a second reduction in latency from simultaneously computing different portions of the sensor data input streams, compared to computing only a single portion of the sensor data input streams at any specific time instance; in response to allocating the computation to different cores, storing the data in each of the different cores, as taught by Prosch [Paragraph 0012-0014, 0036, 0038, 0042, 0055, 0063], because the applications are directed to management of data, including handling and storage of data for performance optimization; allocating computing operations to multiple cores, or to a single core, based on latency reduction, improves operations by increasing the efficiency of the computations or workload processing (See Prosch Paras [0012], [0013], [0063]).
Neither Wisniowski nor Tanriover nor Prosch appear to expressly disclose a reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; in response to allocating the computation to different cores, storing the data in the common buffer.
Bose discloses:
a reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores [Paragraph 0010 teaches software threads that execute on the cores of the processing chip may exchange data, and when the data that the software threads exchange is located in different cores, data has to be moved between cores and/or replicated between cores, where data movement, replication and coherency maintenance may result in execution time overhead, thus the controller may consolidate software threads in fewer cores to reduce data exchange between cores and its associated overhead, hence, allocating computation to fewer cores (which can be a single core) based on a reduction in latency from retrieving data from a common core as opposed to retrieving data from different cores; Paragraph 0028 teaches enhance performance and efficiency by consolidating two threads that exchange data to execute on a single physical core, thus providing reduced latency]; 
in response to allocating the computation to different cores, storing the data in the common buffer [Paragraph 0028 teaches enhance performance and efficiency by consolidating two threads that exchange data to execute on a single physical core, thus providing reduced latency; Paragraph 0033 teaches consolidating the first software thread and second software thread to execute in the first physical core, and exchanging data between the first software thread and second software thread within the first physical core to reduce latency during execution].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski as modified by Tanriover, by incorporating a reduction in latency resulting from retrieving data from a common buffer of the common core, compared to retrieving the data from different cores; in response to allocating the computation to different cores, storing the data in the common buffer, as taught by Bose [Paragraph 0010, 0028, 0033], because the applications are directed to management of data, including handling of data for performance optimization; performing allocation of computations to a single core based on latency reduction from retrieving data from a common buffer, improves efficiency of the operations (See Bose Paras [0028], [0031]).

As to claim 18:
	The combination of Wisniowski and Tanriover discloses:
performing data prefetch operations and reordering the input sensor data streams [Tanriover – Paragraph 0039 teaches sorting each set of sampled data according to a target application identifier or assigning a level of priority to the sample data, therefore, reordering the input sensor data streams; Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing data prefetch operations and reordering the input sensor data streams, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by managing the data utilizing FOV semantics data including caching or prefetching, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).

As to claim 19:
	Wisniowski discloses:
wherein the pre-populated data is map data [Paragraph 0055 teaches obtaining reference data from a reference data source such as a mapping data from a map database], and wherein the performing the data prefetch operations comprises: 
determining an FOV of the vehicle based at least in part on the FOV semantics data [Paragraph 0021 teaches image data from one onboard imaging device may be correlated with ranging data from a ranging device onboard the vehicle based on the relationship between the line-of-sight and/or field of view of the imaging device and instances in time during which the ranging device is surveying or scanning the field of view associated with the imaging device, where coordinate locations or positions may be assigned to portions of the image using the ranging data and the conversion parameter values to translate coordinates or points within the ranging data reference frame to the image data reference frame, so relative depths or other dimensional or physical attributes may be assigned to regions within the image]; 
determining a portion of the map data corresponding to the FOV [Paragraph 0055 teaches utilizing the spatial coordinates of the vehicle to obtain mapping data corresponding to the location from the map database; Paragraph 0061 teaches identifying a subset of mapping data corresponding to the vehicle pose that corresponds to the field of view of the camera].
Wisniowski does not appear to expressly disclose performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage.
Tanriover discloses:
performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage [Paragraph 0053 teaches storage 1 may be allocated for storing data that is needed at higher speeds for the processing locally, where the storage 1 devices may act as a caching system for the slower storage sections, where examples of data types stored in storage 1 devices include high definition maps downloaded from a geo-mapping or navigational service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing a prefetch of the portion of the map data, wherein performing the prefetch comprises retrieving the portion of the map data from a first data storage and storing the retrieved portion of the map data in a second data storage, wherein the second data storage has a faster access rate than the first data storage, as taught by Tanriover [Paragraph 0053], because both applications are directed to management of data and vehicle-based computing platforms; by caching or prefetching data and storing in high speed storage, data and system resources can be handled more efficiently, while managing high amounts of data generated by the vehicle sensors, reducing latency, and improving access speed of the data (See Tanriover Paras [0003], [0042]).

As to claim 21:
Wisniowski discloses:
receiving first data corresponding to a first sensor scan of the input sensor data streams and associated first motion compensation data; receiving second data corresponding to a second sensor scan of the input sensor data streams and associated second motion compensation data [Paragraph 0023 teaches obtaining sensor data from one or more onboard sensor systems; Paragraph 0033 teaches obtaining data from one or more vehicle sensors; Paragraph 0055 teaches processing sensor data from vehicle sensors; Paragraph 0059 teaches obtaining data from one or more onboard vehicle sensors; Paragraph 0054 teaches calibrating the relationship between the  camera reference frame and one or more different coordinate frames, such as the vehicle reference frame, or a coordinate frame associated with a lidar or other ranging device onboard the vehicle, and storing or maintaining the calibration data characterizing the relationship, therefore, motion compensation data].
Wisniowski does not appear to expressly disclose wherein in response to allocating the computation to different cores, the method further comprises: allocating the first data and the associated first data to a first core; allocating the second data and the associated second data to a second core; and processing, by the first core, the first data and the associated first data while at least partially simultaneously processing the second data and the associated second data by the second core.
Prosch discloses:
wherein in response to allocating the computation to different cores, the method further comprises: allocating the first data and the associated first data to a first core [Paragraph 0044 teaches allocating tasks from a single core to multiple cores, where a first task is mapped to a first core]; 
allocating the second data and the associated second data to a second core [Paragraph 0044 teaches allocating tasks from a single core to multiple cores, where a second task is mapped to a second core]; and 
processing, by the first core, the first data and the associated first data while at least partially simultaneously processing the second data and the associated second data by the second core [Paragraph 0033 teaches cores are independent CPUs; Paragraph 0035 teaches the particular core assigned to the task execute the instructions corresponding to the task, where, when tasks are assigned to different cores, they are executed in parallel, therefore, simultaneously; Paragraph 0058 teaches processing the tasks by the target cores; Paragraph 0004 teaches multiple cores allows for operations to be processed in parallel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski as modified by Tanriover, by in response to allocating the computation to different cores, allocating the first data and the associated first data to a first core; allocating the second data and the associated second data to a second core; and processing, by the first core, the first data and the associated first data while at least partially simultaneously processing the second data and the associated second data by the second core, as taught by Prosch [Paragraph 0033, 0035, 0044, 0058], because the applications are directed to management of data, including handling and storage of data for performance optimization; allocating computing operations to multiple cores improves operations by increasing the efficiency of the computations or workload processing (See Prosch Paras [0004], [0012], [0013], [0063]).

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski (U.S. Publication No. 2018/0307238), in view of Tanriover et al. (U.S. Publication No. 2020/0192603) hereinafter Tanriover, in view of Prosch et al. (U.S. Publication No. 2017/0060624) hereinafter Prosch, in view of Bose et al. (U.S. Publication No. 2014/0143783) hereinafter Bose, and further in view of Chowdhary et al. (U.S. Publication No. 2013/0332060) hereinafter Chowdhary.
As to claim 4:
Wisniowski as modified by Tanriover discloses all the limitations as set forth in the rejections of claim 3 above, but does not appear to expressly disclose wherein the FOV of the vehicle has an irregular shape.
	Chowdhary discloses:
wherein the FOV of the vehicle has an irregular shape [Paragraph 0077 teaches sub-areas may take up multiple cells and have irregular shapes; Paragraph 0087 teaches sub-areas may have irregular shapes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by incorporating the ability to manage FOV that has an irregular shape, as taught by Chowdhary [Paragraph 0077, 0087], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; managing areas that have irregular shapes, enables to provide a more definitive, accurate, and real time GUI display of respective positions of multiple vehicles or other objects on the map (See Chowdhary Para [0021]).

As to claim 5:
	Wisniowski as modified by Chowdhary discloses:
wherein the map data is associated with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle [Paragraph 0073 teaches placement of vehicles or mobile objects based on raw coordinates as adjusted by rules based on sub-are and mobile object compatibility, for definitive display on a screen at improved resolution; Paragraph 0074 teaches shortest dimension of any sub-are is input for determining minimum required individual cell size; Paragraph 0076 teaches specifying the shortest dimension of any sub-area to be defined in the system, and generating a grid representing the pre-specified area, with each grid cell sized to meet the shortest dimension of any sub-area; Paragraph 0088 teaches in constructing the matrix].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by associating the map data with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle, as taught by Chowdhary [Paragraph 0073, 0074, 0076, 0088], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; managing areas that have irregular shapes and sizing the mapping data to corresponding irregular shapes, enables to provide a more definitive, accurate, and real time GUI display of respective positions of multiple vehicles or other objects on the map (See Chowdhary Para [0021]).

As to claim 12:
Wisniowski as modified by Tanriover discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose wherein the FOV of the vehicle has an irregular shape.
	Chowdhary discloses:
wherein the FOV of the vehicle has an irregular shape [Paragraph 0077 teaches sub-areas may take up multiple cells and have irregular shapes; Paragraph 0087 teaches sub-areas may have irregular shapes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by incorporating the ability to manage FOV that has an irregular shape, as taught by Chowdhary [Paragraph 0077, 0087], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; managing areas that have irregular shapes, enables to provide a more definitive, accurate, and real time GUI display of respective positions of multiple vehicles or other objects on the map (See Chowdhary Para [0021]).

As to claim 13:
	Wisniowski as modified by Chowdhary discloses:
wherein the map data is associated with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle [Paragraph 0073 teaches placement of vehicles or mobile objects based on raw coordinates as adjusted by rules based on sub-are and mobile object compatibility, for definitive display on a screen at improved resolution; Paragraph 0074 teaches shortest dimension of any sub-are is input for determining minimum required individual cell size; Paragraph 0076 teaches specifying the shortest dimension of any sub-area to be defined in the system, and generating a grid representing the pre-specified area, with each grid cell sized to meet the shortest dimension of any sub-area; Paragraph 0088 teaches in constructing the matrix].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by associating the map data with a grid size that permits retrieval of the portion of the map data corresponding to the irregular shape of the FOV of the vehicle, as taught by Chowdhary [Paragraph 0073, 0074, 0076, 0088], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; managing areas that have irregular shapes and sizing the mapping data to corresponding irregular shapes, enables to provide a more definitive, accurate, and real time GUI display of respective positions of multiple vehicles or other objects on the map (See Chowdhary Para [0021]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski (U.S. Publication No. 2018/0307238), in view of Tanriover et al. (U.S. Publication No. 2020/0192603) hereinafter Tanriover, in view of Prosch et al. (U.S. Publication No. 2017/0060624) hereinafter Prosch, in view of Bose et al. (U.S. Publication No. 2014/0143783) hereinafter Bose, and further in view of Addepalli et al. (U.S. Publication No. 2017/0251339) hereinafter Addepalli.
As to claim 8:
Wisniowski discloses all the limitations as set forth in the rejections of claim 7 above but does not appear to expressly disclose wherein performing the sensor fusion comprises at least one of data interpolation or data redundancy elimination.
	Addepalli discloses:
wherein performing the sensor fusion comprises at least one of data interpolation or data redundancy elimination [Paragraph 0207 teaches using data fusion to eliminate redundant data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing at least one of data interpolation or data redundancy elimination, as taught by Addepalli [Paragraph 0207], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; by performing sensor data fusion to eliminate redundant data, bandwidth, traffic congestion, and potentially network access costs are reduced (See Addepalli Para [0207]).

As to claim 16:
Wisniowski discloses all the limitations as set forth in the rejections of claim 15 above but does not appear to expressly disclose wherein performing the sensor fusion comprises at least one of data interpolation or data redundancy elimination.
	Addepalli discloses:
wherein performing the sensor fusion comprises at least one of data interpolation or data redundancy elimination [Paragraph 0207 teaches using data fusion to eliminate redundant data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wisniowski, by performing at least one of data interpolation or data redundancy elimination, as taught by Addepalli [Paragraph 0207], because the applications are directed to management of data and vehicle-based computing platforms, including sensor and mapping data; by performing sensor data fusion to eliminate redundant data, bandwidth, traffic congestion, and potentially network access costs are reduced (See Addepalli Para [0207]).

Response to Arguments
	The following is in response to arguments filed on April 21, 2022. Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169